Order entered June 15, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00129-CR
                              No. 05-21-00130-CR

                 VICTORIA IFEANYI ANWUZIA, Appellant

                                          V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
               Trial Court Cause Nos. CR16-0886 & CR16-0887

                                     ORDER

      Before the Court is appellant’s June 10, 2021 motion for an extension of

time to file her brief. We GRANT the request to the extent we ORDER

appellant’s brief due by July 16, 2021.

                                               /s/   LANA MYERS
                                                     JUSTICE